*111MEMORANDUM **
Federal prisoner James T. Christie appeals pro se the district court’s denial of his motion to reconsider the denial of his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, see McQuillon v. Duncan, 342 F.3d 1012, 1014 (9th Cir.2003), and vacate and remand.
Christie contends generally that he is entitled to more sentencing credits than he has been awarded. Christie is challenging the execution of his sentence and not the validity of the sentence. Accordingly, the district court improperly construed this § 2241 petition as a 28 U.S.C. § 2255 motion. See Hernandez v. Campbell, 204 F.3d 861, 864-65 (9th Cir.2000) (per curiam).
At the time that Christie filed this § 2241 petition, he was incarcerated in California. Because the Nevada district court lacked jurisdiction over this § 2241 petition, see id.; United States v. Giddings, 740 F.2d 770, 772 (9th Cir.1984), we vacate the district court’s denial of Christie’s motion to reconsider the denial of his § 2241 petition and remand for district court to determine if the interests of justice require transfer of Christie’s § 2241 petition to the appropriate district court.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.